UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54093 WILESS CONTROLS INC. (Formerly known as Montreal Services Company) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 3450 St. Denis, Suite 202 Montreal, Quebec Canada H2X 3L3 (Address of principal executive offices, including zip code.) (514) 904-2333 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer (Do not check if smaller reporting company) [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: The Issuer had 66,146,442 shares of Common Stock, par value $0.00001, outstanding as of January 14, 2014. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Information. 3 Balance Sheets (Unaudited) F-1 Statements of Operations (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART II – OTHER INFORMATION Item 1A. Risk Factors. 17 Item 6. Exhibits. 18 Signatures 19 Exhibit Index 20 -2- Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. WILESS CONTROLS INC (A Development Stage Company) (Formerly known asiMETRIK M2M SOLUTIONS INC) BALANCE SHEET Unaudited November 30, May 31, ASSETS CURRENT ASSETS Cash $ $ Inventories (note 4) TOTAL CURRENT ASSETS AND TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES: Note payable-stockholders (note 7) Note payable (note 6) Derivative liabilities (note 8) Accrued expenses and other current liabilities (note 5) TOTAL CURRENT LIABILITIES AND TOTAL LIABILITIES $ $ STOCKHOLDERS’ DEFICIENCY Common stock 500,000,000 shares authorized, par value $0.00001, 66,146,442 and 64,700,659 respectively issued and outstanding $ $ Additional paid in capital Accumulated Deficit ) ) Deficit Accumulated during development stage ) ) TOTAL STOCKHOLDERS’ DEFICIENCY $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ “See notes to financial statements” F-1 -3- Table of Contents WILESS CONTROLS INC (Formerly known asiMETRIK M2M SOLUTIONS INC.) (A Development Stage Company) STATEMENTS OF OPERATIONS (unaudited) Six Months Six Months Three Months Three Months Beginning of development stage (September 1, ended ended ended ended 2010), to November 30, November 30, November 30, November 30, November 30, SALES $
